Dismiss and Opinion Filed November 4, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-01089-CV

                    THE ESTATE OF CURTIS MCCARTY

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-04018-C

                        MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Nowell, and Justice Smith
                            Opinion by Justice Nowell
      On September 16, 2022, after appellant had failed to file his brief, we ordered

appellant to file his brief by September 26, 2022. Although we cautioned him that

failure to comply would result in dismissal of the appeal without further notice, see

TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c), he has not complied. Accordingly, we

dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).




                                            /Erin A. Nowell//
211089f.p05                                 ERIN A. NOWELL
                                            JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

THE ESTATE OF CURTIS                        On Appeal from the County Court at
MCCARTY                                     Law No. 3, Dallas County, Texas
                                            Trial Court Cause No. CC-21-04018-
No. 05-21-01089-CV                          C.
                                            Opinion delivered by Justice Nowell,
                                            Chief Justice Burns and Justice Smith
                                            participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 4th day of November, 2022.




                                      –2–